Citation Nr: 9912554	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for a right knee 
disorder secondary to an alleged service-connected right 
ankle injury.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The appellant served on active duty from March 1979 to March 
1983.  This matter came before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
service connection for residuals of a right ankle injury, as 
well as a claim for secondary service connection for a right 
knee disorder.  

The appellant alleges that his current right ankle disability 
is the result of an injury he incurred in a motorcycle 
accident while on active duty on November 8, 1982.  He has 
alleged that he wore a cast for several months following this 
injury and was restricted in his military duties.  The 
emergency room treatment record from the private hospital 
that initially treated him has been associated with the 
claims file.  However, the RO was unable to obtain any 
service medical records.  In light of information provided by 
the appellant, the Board believes that additional efforts 
should be made to obtain any available service records.  
Specifically, the RO should attempt to obtain the appellant's 
service personnel records, to include any line-of-duty 
determination records; as well as any in-patient service 
medical records; and any records maintained by the National 
Guard unit in Gonzales.  

In addition, the appellant has indicated that he has been 
employed as a police officer with the Louisiana State 
University police force since 1987.  He should be requested 
to provide information as to whether he underwent a medical 
examination prior to employment.  If so, the RO should 
attempt, with the appellant's assistance, to obtain a copy of 
the medical report.  

Thus, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records (SMRs), to include relevant 
hospital records from Ft. Lewis, 
Washington, through official channels.  
The RO should also contact the National 
Guard.  The RO should attempt to secure 
the veteran's service personnel records, 
to include any line-of-duty determination 
and/or physical profile records.  Copies 
of all correspondence should be 
associated with the claims folder.

2.  The veteran should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers who have treated him for his 
right ankle disorder since his discharge 
from service.  This should include any 
medical examinations he might have 
undergone prior to employment with the 
Louisiana State University Police 
Department.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file copies of treatment 
records identified by the veteran.  If no 
records can be obtained, the veteran and 
his representative should be informed of 
the negative results.  38 C.F.R. § 3.159 
(1998).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If additional information is obtained as 
a result of the above-requested 
development, the RO should readjudicate 
the veteran's claim.  If the issues 
remain denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative; and they 
should be given an appropriate period of 
time within which to respond.

The case should then be returned to the Board.  By this 
action, the Board intimates no opinion, legal or factual, as 
the ultimate disposition warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



